IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Kevin D. Rocktaschel,                  :
                 Petitioner            :
                                       :
      v.                               : No. 586 M.D. 2017
                                       : SUBMITTED: November 12, 2020
The Pennsylvania State Police          :
of the Commonwealth of                 :
Pennsylvania,                          :
                  Respondent           :

BEFORE:        HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge (P)
               HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                      FILED: December 11, 2020

      Petitioner, Kevin D. Rocktaschel (Rocktaschel), seeks relief from this Court
in our original jurisdiction. He requests removal of his personal information from
the sex offender registry maintained by the Pennsylvania State Police (State Police),
as well as relief from further registration and reporting obligations. Rocktaschel has
filed an application for summary relief. After thorough review, we deny the
application.

                                   I. Background
      The filings in this case are sparse, but the few facts needed to dispose of the
application for summary relief can be sufficiently gleaned from the pleadings and
are not in dispute. In October 2004, Rocktaschel pleaded guilty in New York to
sexual misconduct, a Class A misdemeanor, and was sentenced to six years of
probation. Pet. for Review, ¶ 3; Answer, ¶ 3; N.Y. Penal Law § 130.20 (Consol.
2003).1 In April 2005, he was classified as a Level 1 registrant2 in New York and
began registering as a sex offender as required by New York law. Pet. for Review,
¶ 4; Answer, ¶ 4; see N.Y. Correct. Law § 168-h (Consol. 2006). At that time,
Rocktaschel was subject to a 10-year registration requirement in New York. See
2002 N.Y. Laws 11, § 13 (effective March 11, 2002).
       In January 2006, the New York legislature amended Section 168-h to require
that sex offenders register for 20 years instead of 10. N.Y. Correct. Law § 168-h(1)
(Consol. 2006); 2006 N.Y. Laws 1.                The amending legislation provided for
retroactive application to sex offenders who were subject to registration
requirements immediately before its enactment.                   2006 N.Y. Laws 1, § 6.
Rocktaschel does not allege that he challenged the retroactive application of the
amendment to him in New York.
       In 2011, Rocktaschel relocated to Pennsylvania and began registering with the
State Police as a sex offender. Pet. for Review, ¶ 6; Answer, ¶ 6. His registration
requirement was mandated by former 42 Pa. C.S. § 9795.1(a)(3) (expired) (Megan’s




       1
        The applicable New York statute provides:
       § 130.20. Sexual misconduct
       A person is guilty of sexual misconduct when:
              1. He or she engages in sexual intercourse with another person without such
                 person’s consent; or
              2. He or she engages in oral sexual conduct or anal sexual conduct with
                 another person without such person’s consent; or
              3. He or she engages in sexual conduct with an animal or a dead human
                 body.
       Sexual misconduct is a class A misdemeanor.
N.Y. Penal Law § 130.20 (Consol. 2003).

       2
        A Level 1 classification reflects a determination that the risk of a repeat offense is low.
N.Y. Correct. Law § 168-l(6)(a) (Consol. 2011), § 168-n(3) (Consol. 2005).


                                                2
Law III),3 which was then in effect and applicable to him. Megan’s Law III imposed
a 10-year registration requirement. See id.
       Megan’s Law III expired in December 2012, by which time it had been
replaced by the Sexual Offender Registration and Notification Act (SORNA I).4 In
2018, SORNA I was amended by SORNA II.5 Rocktaschel is classified as a Tier 1
registrant under SORNA II. Pet. for Review, ¶ 10; Answer, ¶ 10. As such, he is
subject to a 15-year registration requirement in Pennsylvania, unless a longer
requirement applies in New York. See 42 Pa. C.S. §§ 9799.13(7) (SORNA II’s
registration requirements apply to Pennsylvania residents who were convicted under
a sexual offender statute in another jurisdiction), 9799.15(a)(1) (15-year
registration requirement for Tier I), 9799.56(b)(4)(iii) (applicable registration
period is the longer of that in Pennsylvania or that in the state where the conviction
occurred).
       Rocktaschel contends he is no longer subject to a registration requirement in
Pennsylvania, as he has registered for 15 years. The State Police assert that he is
subject to the current 20-year New York registration requirement, with which he
must continue to comply.
                                            II. Issues
       The crux of the parties’ dispute is the duration of Rocktaschel’s sex offender
registration requirement. He avers that his requirement was either 10 or 15 years,
and he has now satisfied either requirement. Br. of Pet’r at 14. The State Police


       3
           Former 42 Pa. C.S. §§ 9791-9799.75.

       4
           42 Pa.C.S. §§ 9799.10-9799.41.

       5
        Act of February 21, 2018, P.L. 27 (Act 10), as amended by the Act of June 12, 2018, P.L.
140 (Act 29), 42 Pa.C.S. §§ 9799.10-9799.75.


                                                 3
argue, however, that his crime subjects him to a 20-year registration requirement in
New York, which also applies to him in Pennsylvania.
      Rocktaschel also raises a collateral issue which he characterizes as
constitutional. He alleges that current Pennsylvania registration statutes are punitive
and that a statute requiring internet dissemination of his personal information on the
State Police’s sex offender registry website pursuant to SORNA II is an improper ex
post facto law.
                                    III. Discussion
      Rule 1532(b) of the Pennsylvania Rules of Appellate Procedure allows a
court, on application of a party, to enter judgment “if the right of the applicant thereto
is clear.” Pa. R.A.P. 1532(b); see Hommrich v. Commonwealth, 231 A.3d 1027,
1032 (Pa. Cmwlth. 2020). The standard for granting summary relief on a petition
for review is similar to that for granting summary judgment. Pa. R.A.P. 1532,
Official Note. Summary judgment is appropriate where “there is no genuine issue
of any material fact as to a necessary element of the cause of action or defense” and
the moving party is entitled to judgment as a matter of law. Pa. R.C.P. No. 1035.2(a);
see also Pa. R.A.P. 106 (“Unless otherwise prescribed by these rules the practice and
procedure in matters brought before an appellate court within its original jurisdiction
shall be in accordance with the appropriate general rules applicable to practice and
procedure in the courts of common pleas, so far as they may be applied.”).




                                            4
               A. Statutory Sex Offender Registration Requirements
      Pennsylvania’s original statutory sex offender registration legislation, known
as Megan’s Law I,6 has undergone several changes since its original enactment.
Subsequent versions are known as Megan’s Law II7 and III and SORNA I and II.
      Under the current statute, SORNA II, a registrant who relocates from another
state to Pennsylvania is subject to registration and reporting requirements in
Pennsylvania “for a period of 10 years or for a period of time equal to the time for
which the individual was required to register in the other jurisdiction . . . , whichever
is greater, less any credit due to the individual as a result of prior compliance with
registration requirements.” 42 Pa. C.S. § 9799.56(b)(4)(iii). Megan’s Law III,
which was in effect when Rocktaschel moved to Pennsylvania, contained the same
provision. Former 42 Pa. C.S. § 9795.2(b)(4)(ii)-(v) (Megan’s Law III, effective
Jan. 1, 2007, through Feb. 20, 2012).
      The parties agree that Rocktaschel is a Tier 1 registrant in Pennsylvania under
SORNA II. Pet. for Review, ¶ 10; Answer, ¶ 10. The Tier 1 registration requirement
is 15 years. 42 Pa. C.S. § 9799.15(a)(1).
      However, Rocktaschel is subject to neither a 10-year nor a 15-year
Pennsylvania registration requirement, because his New York registration
requirement is longer and therefore controls.        See 42 Pa. C.S. §§ 9799.13(7)
(SORNA II’s registration requirements apply to Pennsylvania residents convicted of
a sexual offense in another jurisdiction), 9799.56(b)(4)(iii) (applicable registration
period is the longer of that in Pennsylvania or that in the state where the conviction
occurred). The State Police correctly assert that a 20-year registration requirement

      6
          Former 42 Pa.C.S. §§ 9791-9799.6.

      7
          Former 42 Pa.C.S. §§ 9791-9799.7.


                                              5
applies because that is the period applicable to Rocktaschel’s crime in New York.
Indeed, this Court has already so held. Rocktaschel v. Commonwealth (Pa. Cmwlth.,
No. 311 M.D. 2014, filed Dec. 29, 2015), slip op. at 3-5, 2015 Pa. Commw. Unpub.
LEXIS 935, *1-*6 (unreported), aff’d per curiam (Pa., No. 5 MAP 2016, filed Dec.
28, 2016), 2016 Pa. LEXIS 2914 (unreported).8
       The applicable statute is N.Y. Correction Law §§ 168-168-w (Consol. 1995).
The current version of Section 168-h, which became effective January 18, 2006,
provides for a 20-year registration period for a sex offender, such as Rocktaschel,
who is classified as a Level 1 risk. N.Y. Correct. Law § 168-h(1) (Consol. 2006).
In all previous versions of the statute, the registration period under Section 168-h
was 10 years. See 2002 N.Y. Laws 11, § 13 (effective March 11, 2002); 1999 N.Y.
Laws 453, § 11 (effective January 1, 2000); 1995 N.Y. Laws 192, § 2 (effective
January 21, 1996).
       It is undisputed that Rocktaschel committed his crime and was sentenced
before 2006. However, the 2006 statutory amendment that included the enlargement
of the registration period from 10 to 20 years under Section 168-h expressly
provided: “This act . . . shall apply to all sex offenders registered or required to
register immediately prior to the effective date of this act . . . .” 2006 N.Y. Laws 1,
§ 6. A New York court has upheld the retroactive application of the amending
legislation, concluding that in light of the quoted language, there could be no doubt
that the New York legislature intended the amendment to apply retroactively.

       8
         We also found that SORNA I did not violate Rocktaschel’s equal protection rights under
the Fourteenth Amendment to the United States Constitution, U.S. Const. amend. XIV, as it
imposed no new or different registration requirement, but merely required him to complete his
original New York registration obligation. Rocktaschel v. Commonwealth (Pa. Cmwlth., No. 311
M.D. 2014, filed Dec. 29, 2015), slip op. at 5-6, 2015 Pa. Commw. Unpub. LEXIS 935, *6-*7
(unreported), aff’d per curiam (Pa., No. 5 MAP 2016, filed Dec. 28, 2016), 2016 Pa. LEXIS 2914
(unreported).


                                              6
People v. Manos, 50 N.Y.S.3d 787, 789 (N.Y. App. Term 2017). Although Manos
related to N.Y. Correction Law Section 168-o (Consol. 2006) rather than Section
168-h, the court’s analysis is equally applicable to Section 168-h.
       Accordingly, although the 10-year registration requirement was in effect in
New York when Rocktaschel began registering in 2005, the amended 20-year
registration period applied to Rocktaschel beginning in 2006. Because New York
requires registration for 20 years, which exceeds the 15-year requirement in
Pennsylvania, the 20-year requirement has applied to Rocktaschel since its 2006
effective date, both in New York and upon his relocation to Pennsylvania.
       Rocktaschel began registering as a sex offender in April 2005. Pet. for
Review, ¶ 4; Answer, ¶ 4. Therefore, his registration requirement will not end until
April 2025. Rocktaschel is incorrect as a matter of law in asserting that he is entitled
to removal of his information from the State Police’s registry or any related website.
                           B. Punitive Character of Registry
       As stated above, Rocktaschel also asserts that SORNA II’s provision for
dissemination of sex offenders’ personal information on the internet is punitive as
applied to individuals whose offenses predate the enactment of SORNA II.9
Therefore, he contends SORNA II’s internet dissemination provision is an




       9
          Rocktaschel also asserts in passing, in his summary of argument, that SORNA II’s
internet dissemination requirement reflects an improper irrebuttable presumption of dangerousness
on the part of sex offenders. We agree with the State Police that Rocktaschel has not developed
this argument, and accordingly, he has waived it. Saad v. Sacred Heart Hosp., 700 A.2d 604, 607
(Pa. Cmwlth. 1997) (issue waived when mentioned in summary of argument but not developed in
argument section (citing Pa. R.A.P. 2116, 2119; Savage v. Workmen’s Comp. Bd. of Rev., 491
A.2d 947, 950 n.6 (Pa. Cmwlth. 1985))).


                                               7
unconstitutional ex post facto law that impinges his right under Article I, Section 17
of the Pennsylvania Constitution,10 as applied to him. This assertion is without merit.
       As the State Police correctly asserts, this issue is governed by the
Pennsylvania Supreme Court’s recent decision in Commonwealth v. Lacombe, 234
A.3d 602 (Pa. 2020). In Lacombe, our Supreme Court found that retroactive
application of the internet dissemination provision of SORNA II is not punitive. Id.
at 626-27. Accordingly, its retroactive application is not unconstitutional. Id.
       The Lacombe Court explained that whether retroactive application of SORNA
II’s internet dissemination provisions constituted an improper ex post facto law
depended on whether the retroactive application constituted punishment. Id. (citing
Commonwealth v. Muniz, 164 A.3d 1189, 1208 (Pa. 2017)). The Court found the
legislature did not intend to impose punishment by enacting the internet
dissemination provisions of SORNA II. Lacombe, 234 A.3d at 618.
       Next, the Court applied and balanced the analytical factors articulated in
Kennedy v. Mendoza-Martinez, 372 U.S. 144 (1963),11 to determine whether a civil
statute is punitive in effect. Lacombe, 234 A.3d at 618. Regarding those factors of
the Mendoza-Martinez analysis that were significant, the Lacombe Court found the
reporting and dissemination requirements did not impose an affirmative disability or
restraint; therefore, that factor favored a finding that the requirements were not


       10
          “No ex post facto law, nor any law impairing the obligation of contracts, or making
irrevocable any grant of special privileges or immunities, shall be passed.” PA. CONST. art. I, § 17.

       11
          Those factors include whether the sanction imposes an affirmative disability or restraint,
whether it has historically been considered punishment, whether it depends on a finding of scienter,
whether it promotes traditional punitive aims of retribution and deterrence, whether the behavior
to which it applies is a crime, whether it is rationally connected to an alternate purpose, and
whether it is excessive in relation to that alternative purpose. Kennedy v. Mendoza-Martinez, 372
U.S. 144, 168-69 (1963).


                                                 8
punitive. Id. at 619. However, the Court found parallels between the SORNA
registration requirements and probation, which favored a finding that SORNA was
punitive. Id. at 622. The Court noted that registration requirements cannot deter the
criminal activity for which individuals are required to register, since those crimes
have already occurred; thus, that factor weighed in favor of finding the registration
requirements punitive, but the Court gave it little weight because the registration
requirement was not aimed at deterrence. Id. at 624. The Court observed that the
registration requirement was rationally connected to a purpose other than
punishment, i.e., protecting and informing the public regarding sexual offenders the
General Assembly considers dangerous; the Court found this factor clearly weighed
in favor of finding SORNA II’s registration requirements nonpunitive. Id. at 625.
Further, the Court concluded the registration requirements were necessary and not
excessive for the statute’s purpose of protecting the public from sex offenders; this
factor, too, weighed heavily in favor of finding the registration requirements
nonpunitive. Id. at 626.
      Weighing all of these factors, our Supreme Court accorded little weight to the
statute’s promotion of “traditional aims of punishment” and “significant weight” to
the fact that SORNA II’s registration requirement was “narrowly tailored to its
nonpunitive purpose of protecting the public.” Id. Accordingly, the Court held the
registration requirement “does not constitute criminal punishment, and the ex post
facto claims . . . necessarily fail.” Id. at 626-27.
      We agree with the State Police that our Supreme Court’s holding in Lacombe
is determinative here. Because the registration requirements imposed by SORNA II
are not punitive, their retroactive application does not violate any constitutional
proscription against ex post facto laws.



                                            9
                                 IV. Conclusion
      For the reasons discussed above, Rocktaschel’s application for summary relief
is denied.

                                      __________________________________
                                      ELLEN CEISLER, Judge




                                        10
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Kevin D. Rocktaschel,                :
                 Petitioner          :
                                     :
      v.                             : No. 586 M.D. 2017
                                     :
The Pennsylvania State Police        :
of the Commonwealth of               :
Pennsylvania,                        :
                  Respondent         :


                                   ORDER


      AND NOW, this 11th day of December, 2020, the application for summary
relief of Petitioner, Kevin D. Rocktaschel, is DENIED.

                                     __________________________________
                                     ELLEN CEISLER, Judge